Bergan, J. (dissenting).
The direction of the Federal District Court for the election of a Legislature in 1965 in accordance with the terms of the 1964 apportionment statute is in conflict with the New York Constitution, both by the constitutional language itself and by the decision of this court interpreting the New York Constitution and holding the statute invalid (Matter of Orans, 15 N Y 2d 339). Under New York law, then, no election should be held in 1965 or will be valid, if held.
But a direction to hold such an election has been made, nevertheless as an exercise of Federal judicial power, and the United States Supreme Court has not yet interfered with this order *32made by a District Court, although its attention has been called to the violation of our Constitution and the contrary decision of this court.
To grant a State court injunction against the enforcement of a Federal court order amounts to a confrontation of power which ought to be avoided if possible, in the interest of orderly government within the Federal Union, entirely aside from the question whether the supremacy clause has true relevance to the internal structure of a State government.
The result of the decision now being made is that a court of one sovereign authority has directed the New York Secretary of State to prepare an election in 1965 and the court of another sovereign authority has prohibited him from doing just that.
The legal differences over the exercise of the power of New York to govern itself can be resolved definitively by the Supreme Court of the United States in reviewing the decision of this court, and cannot be resolved adequately by a clash of conflicting orders between the New York Supreme Court and the United States District Court. Because of this, the order appealed from should be affirmed.
Opinion by Chief Judge Desmond in which Judges Dye and Scileppi concur; Judge Burke concurs for modification in a separate opinion; Judges Fuld, Van Voorhis and Bergan dissent and vote to affirm in a memorandum, Judge Bergan in a separate opinion.
Order modified, without costs, by reinstating so much of the order of Special Term as contained an injunction against the holding of an election on November 2, 1965 under plan A, and, as so modified, affirmed.